                   Case 3:18-cv-08329-DWL Document 24 Filed 11/26/18 Page 1 of 1




                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF ARIZONA
                                            CIVIL MINUTES
Phoenix Division

CV 18-08329-PCT-DWL              DATE: 11-26-18
Year Case No.

HON: DOMINIC W. LANZA

Navajo Nation, et al.            v. Michele Reagan, et al.
Plaintiff(s)                        Defendant(s)

Deputy Clerk: Maureen Williams        Court Reporter: Candy Potter

Patricia Ferguson-Bohnee and Joe Keene
Plaintiff(s) counsel

Rose Winkeler (telephonically), Joseph Young (telephonically and Joseph LaRue with Defense representative
Eric Spencer
Defense counsel
=============================================================================
PROCEEDINGS: X Open Court Chambers                  SEALED

10:07 a.m. This is the time set for Hearing re: Plaintiffs’ Emergency Motion for Temporary Restraining Order
and Motion to Set Hearing on Preliminary Injunction (Doc. 2).

The Court denied Plaintiffs’ Motion to Withdraw Emergency Motion for Temporary Restraining Order and to
Vacate Hearing Set for November 26, 2018 (Doc. 13), which was filed on Sunday, November 25, 2018, so that
Plaintiffs’ counsel could provide the Court with additional information regarding Plaintiffs’ basis to withdraw
said motion. Plaintiffs’ counsel addresses the Court.

The Court addresses Plaintiffs’ counsel regarding the substance of the motion and the timing of the filing.

Without objection by Defense counsel, IT IS ORDERED granting Plaintiffs’ Motion to Withdraw Emergency
Motion for Temporary Restraining Order and Motion to Set Hearing on Preliminary Injunction (Doc. 13). IT IS
FURTHER ORDERED withdrawing Plaintiffs’ Emergency Motion for Temporary Restraining Order and Motion
to Set Hearing on Preliminary Injunction (Doc. 2).

10:16 a.m. Court is adjourned.
